CENTRAL SECURITIES CORPORATION INTERIM REPORT TO STOCKHOLDERS AS OF MARCH 31, 2012 To the Stockholders of CENTRAL SECURITIES CORPORATION: Financial data for the quarter ended March 31, 2012 and other pertinent information prepared by management without audit by independent auditors are submitted herewith. Comparative net assets are as follows: Mar. 31, 2012 Dec. 31, 2011 Mar. 31, 2011 Net assets $ 608,761,276 $ 574,187,941 $ 641,510,070 Net assets per share of Common Stock $ 26.57 $ 24.96 $ 28.16 Shares of Common Stock outstanding 22,909,636 23,005,136 22,779,391 Comparative operating results are as follows: Three months ended March 31, 2012 2011 Net investment income $ 2,557,961 $ 4,218,417 Per share of Common Stock .11 * .19 * Net realized gain on sale of investments 4,568,660 7,187,103 Increase in net unrealized appreciation of investments 29,434,836 36,580,383 Increase in net assets resulting from operations 36,561,457 47,985,903 * Per-share data are based on the average number of Common shares outstanding during the three-month period. We are pleased to report that at the Corporations annual meeting on March 21, 2012, the stockholders elected six directors, ratified the selection of KPMG LLP as auditors of the Corporation for the year 2012, and approved the Corporations 2012 Incentive Compensation Plan. At the Board of Directors meeting on the same day, Donald G. Calder was elected Lead Independent Director of the Board. In the quarter ended March 31, 2012, the Corporation repurchased 98,000 shares of its Common Stock at an average price of $20.85. The Corporation may from time to time purchase Common Stock in such amounts and at such prices as the Board of Directors may deem advisable in the best interests of stockholders. Purchases may be made on the NYSE Amex or in private transactions directly with stockholders. Stockholders inquiries are welcome. CENTRAL SECURITIES CORPORATION WILMOT H. KIDD, President 630 Fifth Avenue New York, NY 10111 April 18, 2012 [2] PRINCIPAL PORTFOLIO CHANGES January 1 to March 31, 2012 (Common Stock unless specified otherwise) (unaudited) Number of Shares Purchased Sold Held March 31, Agilent Technologies, Inc. 10,000 690,000 Analog Devices, Inc. 10,000 710,000 Carlisle Companies Inc. 50,000  GeoMet, Inc. Series A Convertible Redeemable Preferred Stock 7,430 (a) 245,220 Intel Corporation 10,000 1,490,000 NewStar Financial, Inc. 36,094  Roper Industries, Inc. 30,000 150,000 Tesco PLC ADR 400,000 400,000 Vodafone Group PLC ADR 70,000 200,000 (a) Received as a dividend. TEN LARGEST INVESTMENTS March 31, 2012 (unaudited) Cost Value Percent of Net Assets Year First Acquired (millions) The Plymouth Rock Company, Inc. $ 2.2 $ 167.8 27.6% 1982 Coherent, Inc. 22.0 46.7 7.7 2007 Intel Corporation 16.3 41.9 6.9 1986 Agilent Technologies, Inc. 15.2 30.7 5.0 2005 Analog Devices, Inc. 10.9 28.7 4.7 1987 Brady Corporation 2.0 23.9 3.9 1984 Convergys Corporation 24.8 22.7 3.7 1998 The Bank of New York Mellon Corporation 18.3 22.3 3.7 1993 CEVA, Inc. 9.2 19.3 3.2 2009 Precision Castparts Corporation 10.0 17.3 2.8 2008 [3] BOARD OF DIRECTORS Wilmot H. Kidd, Chairman Donald G. Calder, Lead Independent Director Simms C. Browning David C. Colander Jay R. Inglis C. Carter Walker, Jr. OFFICERS Wilmot H. Kidd, President Marlene A. Krumholz, Vice President and Secretary Andrew J. ONeill, Vice President Lawrence P. Vogel, Vice President and Treasurer OFFICE 630 Fifth Avenue New York, NY 10111 212-698-2020 866-593-2507 (toll-free) www.centralsecurities.com TRANSFER AGENT AND REGISTRAR Computershare Trust Company, N.A. P. O. Box 43069, Providence, RI 02940-3069 800-756-8200 www.computershare.com CUSTODIAN UMB Bank, n.a. Kansas City, MO INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM KPMG LLP New York, NY [4]
